Citation Nr: 0831838	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  08-01 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision, dated in May 2007, 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada that denied the benefits sought on 
appeal.  The veteran, who had active service from April 1943 
to April 1946, appealed that decision to the BVA and the case 
was referred to the Board for appellate review.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


REMAND

A preliminary review of the record discloses a need for 
further evidentiary development is needed on the issues of 
service connection for bilateral hearing loss and tinnitus.  
The veteran contends his bilateral hearing loss and tinnitus 
are due to his active duty service during World War II.  The 
veteran reports he was not given hearing protection and was 
exposed to acoustic trauma at the firing range during basic 
training, and during air raids and bombings while he was 
stationed in Europe.  

Available service treatment records show that on separation 
from service in April 1946, whispered voice testing in both 
ears was 15/15.  A private medical opinion in June 2007 from 
the veteran's doctor, indicates that military exposure to 
bombings, gunfire and loud vehicles has been demonstrated to 
cause hearing loss/tinnitus to occur years after exposure.  
The doctor concludes that there is a high probability that 
the veteran's hearing loss and tinnitus are due to service.  

In light of the above, further evidentiary development is 
needed under the duty to assist.  A VA examination, with 
audiometric studies, is warranted to determine the etiology 
of the veteran's bilateral hearing loss and tinnitus.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The veteran should be afforded an 
examination of his hearing loss and 
tinnitus to ascertain the nature and 
etiology of those disorders.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished, to include audiometric 
studies.  The examiner is requested to 
review all pertinent records associated 
with the claims file.  Following the 
examination and review, the examiner is 
requested to offer an opinion as to 
whether the veteran's currently diagnosed 
hearing loss and tinnitus are in any way 
causally or etiologically related to 
service.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  If 
the requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state and explain why 
an opinion cannot be provided without 
resort to speculation.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the veteran's claims file, or, in the 
alternative, the claims file, must be 
made available to the examiner for review 
in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



